PER CURIAM.
In this case an information for a quo warranto was filed and a writ issued at the instance of the relator against the respondent for intruding into and usurping the office of president of the village council of the village of Bird Island. Issue was joined, and upon trial the court filed its findings of fact and conclusion of law. The information was. thereby dismissed, and the writ of quo warranto quashed, and judgment ordered for respondent. This appeal was taken from an order denying relator’s motion for a new trial.
Upon this appeal it appeared that the term of office in controversy had expired, so that the only question before this court concerned the correctness of the ruling of the trial court, in so far as the same affects the question of costs. The controversy turned upon the question whether respondent was an elector of the village of Bird Island at the annual election held in March, 1904. There was dispute in the testimony on this point. The trial court held that he was such an elector. It is the well-established rule and practice of this court that the findings of fact by a trial court will not be reversed, where there is evidence reasonably tending to sustain them. Dunnell, Minn. Pr. § 1654. In this case there was abundant evidence reasonably tending, to sustain the findings of the trial court.
Order affirmed.